                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION




TOM BAKER, #2243216,                         )
                                             )
             Plaintiff,                      )
                                             )            CIVIL ACTION NO.
VS.                                          )
                                             )            3:20-CV-108-G (BK)
LEMONT STYKLES, ET AL.,                      )
                                             )
             Defendants.                     )


        ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. No objections were filed. The Court reviewed the

proposed Findings, Conclusions, and Recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate.


      IT IS THEREFORE ORDERED that this action is DISMISSED sua sponte

without prejudice for lack of jurisdiction. See Fed. R. Civ. P. 12(h)(3).

      The Court prospectively CERTIFIES that any appeal of this action would not

be taken in good faith. See 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(3). In

support of this certification, the Court adopts and incorporates by reference the

Magistrate Judge’s Findings, Conclusions, and Recommendation. See Baugh v. Taylor,
117 F.3d 197, 202 and n.21 (5th Cir. 1997). Based on the Findings and

Recommendation, the Court finds that any appeal of this action would present no

legal point of arguable merit and would, therefore, be frivolous. Howard v. King, 707

F.2d 215, 220 (5th Cir. 1983) (per curiam).1 In the event of an appeal, Plaintiff may

challenge this certification by filing a separate motion to proceed in forma pauperis on

appeal with the Clerk of the Court, U.S. Court of Appeals for the Fifth Circuit. See

Baugh, 117 F.3d at 202; FED. R. APP. P. 24(a)(5).

      SO ORDERED.

April 2, 2020.

                                         ___________________________________
                                         A. JOE FISH
                                         Senior United States District Judge




1
  Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order. A
timely notice of appeal must be filed even if the district court certifies an appeal as
not taken in good faith.
